PER CURIAM. On February 22, 2001, we issued an order for Kelli S. Cashion to appear before this court at 9:00 a.m., Thursday, March 8, 2001. The purpose of our order was for Ms. Cashion to show cause why she should not be held in contempt of court for willfully disobeying the Findings and Consent to- Discipline Order entered by this court’s Committee on Professional Conduct on July 17, 2000.  Ms. Cashion appeared on March 8, 2001. At that time, she entered a plea of not guilty and requested that a master be appointed to determine the facts. We appoint the Honorable Jack Lessenberry as a master to conduct the hearing. After the hearing, we direct the master to make findings of fact and file them with the court. Upon receiving the master’s findings, we will decide whether Ms. Cashion should be held in contempt.